FILE COPY




                                  COURT OF APPEALS
                                      SECOND DISTRICT            OF   TEXAS
CHIEF JUSTICE                                                                 CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER         DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196            CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                            LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                  GENERAL COUNSEL
  BOB McCOY                                    FAX: (817) 884-1932             CLARISSA HODGES
  BILL MEIER
  LEE GABRIEL                              www.2ndcoa.courts.state.tx.us



                                           May 28, 2014



    RE:          Court of Appeals Number: 02-13-00470-CR
                 Trial Court Case Number: 1304126R

                 Court of Appeals Number: 02-13-00471-CR
                 Trial Court Case Number: 1304127R

    Style:       Jose Luis Acosta
                 v.
                 The State of Texas

         The above causes have been abated to the trial court on this date
    pursuant to the attached order.


                                                 Respectfully yours,

                                                 DEBRA SPISAK, CLERK


                                                 By: Debra Spisak, Clerk